Citation Nr: 0106359	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  93-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Fred Fleming, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Francisco, California, which, in pertinent part, 
denied service connection for residuals of a concussion.

In March 1993, a hearing was held before the Board at the San 
Francisco RO.  In November 1993, the Board, in part, remanded 
this claim for additional evidentiary development.  In June 
1998, the veteran testified at a second hearing before the 
Board at the Oakland RO.  

In a decision dated January 29, 1999, the Board, in part, 
denied the veteran's claim for service connection for 
residuals of a concussion.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In an August 7, 2000, Order, the Court vacated the 
Board's January 1999 decision in accordance with a Joint 
Motion for Remand, and this issue was returned to the Board 
for further development and adjudication.  

The Board notes that the January 1999 decision also remanded 
the veteran's claim for a compensable rating for residuals of 
shell fragment wounds of both lower extremities.  It does not 
appear that this claim is ready for appellate disposition, 
and the Board will defer a decision on this claim.


REMAND

The Joint Motion for Remand instructed the Board to fulfill 
its duty to assist the veteran in developing facts pertinent 
to this claim.  To ensure that every consideration has been 
afforded to the veteran, the Board must comply with the 
instructions in the Joint Motion for Remand and develop 
additional evidence.

Furthermore, after the Joint Motion for Remand was prepared, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Although the RO has 
already conducted extensive development on this case, the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is also mandated.

Also, in February 2001, the veteran's attorney submitted 
medical records directly to the Board.  The veteran has not 
waived the RO's consideration of this evidence.  Therefore, 
this claim must be remanded to the RO for consideration and 
the issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's medical 
records from the VA Medical Center in 
Oakland.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  As specified in the Joint Motion for 
Remand, additional efforts must be 
undertaken to develop the veteran's 
service medical records must be made, to 
include, but not limited to, a search of 
the records from the Naval Hospital in 
Guam.  The RO is advised that efforts to 
obtain these records must be taken 
consistent with  38 U.S.C. § 5103A(c) and 
other pertinent provisions of the VCAA.

3.  In readjudicating this claim, the RO 
should consider the additional medical 
evidence submitted to the Board in 
February 2001 and any developed upon 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified, 
and he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





